DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marcus Smetka on 10/13/2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1 is amended as follows: 
--A multifunction valve system including an internal chamber and a force controller, the multifunction valve system comprising:
a flow control member disposed within the internal chamber and rotatably adjustable through an arcuate range of positions between a closed position and an open position, the flow control member comprising: 
	a member body comprising a first surface and an opposed second surface;
	a first axis bisecting the member body to define a first portion and a second portion of each of the first surface and the second surface; 

a vertex of the cut-out being positioned at or near the perimeter edge of the member body of the flow control member; and
each of the divided first and second portions having a curved outer edge.--.

Claim 3 is amended as follows:
--The multifunction valve system of claim 2, wherein the first axis is positioned to intersect the coupling feature of the member body such that the force controller is configured to rotate the flow control member about the first axis.--.

Claim 4 is amended as follows:
--The multifunction valve system of claim 1, further comprising a groove formed in an outer edge of the member body.--.

Claim 6 is amended as follows:
--The multifunction valve system of claim 1, further comprising an arcuate-shaped second protrusion extending from a perimeter edge of the second portion of the second surface, the second protrusion comprising a cut-out dividing the second protrusion into first and second portions.--.

Claim 9 is amended as follows:
--The multifunction valve system of claim 1, wherein the cut-out in the first protrusion comprises a V-shaped cut-out when viewing the first surface from an orthogonal position.--.

Claim 10 is amended as follows:
--The multifunction valve system of claim 1, wherein the cut-out in the first protrusion defines a V-shaped cut-out from the first surface.--.

Claim 11 is amended as follows:
--A multifunction valve system comprising:
	a valve body defining an inlet in fluid communication with an outlet, the valve body further defining an interior chamber disposed in a fluid flow pathway between the inlet and the outlet;
	a control shaft disposed within the interior chamber and coupled to the valve body for rotational movement relative thereto;
	a flow control member disposed within the interior chamber and rotatably adjustable through an arcuate range of positions between a closed position and an open position, the flow control member comprising: 
	a member body comprising a first surface and an opposed second surface;
	a coupling feature defined in the member body and configured to receive a portion of the control shaft and to couple the member body to the control shaft for movement therewith;
	a first axis bisecting the first surface and the second surface of the member body to define a first portion and a second portion of each of the first and the second surfaces; and
	an arcuate-shaped first protrusion extending from a perimeter edge of the first portion of the first surface, the first protrusion comprising a cut-out dividing the first protrusion into first and second portions; 
a vertex of the cut-out being positioned at or near the perimeter of the member body of the flow control member; and

	a first force controller configured to engage the control shaft to provide rotational motion of the flow control member to move the flow control member between the closed position and the open position.--.

Claim 13 is amended as follows:
--The multifunction valve system of claim 11, further comprising an arcuate-shaped second protrusion extending from a perimeter edge of the second portion of the second surface, the second protrusion comprising a cut-out dividing the second protrusion into first and second portions.--.

Claim 20 is amended as follows:
--A method of operating a multifunction valve system including a flow control member rotatably adjustable through an arcuate range of positions between a closed position and an open position, the flow control member comprising a member body having a first surface and an opposed second surface, a first axis bisecting the flow control member to define a first portion and a second portion, and an arcuate-shaped first protrusion extending from a perimeter edge of the first portion of the first surface wherein the first protrusion comprises a cut-out  having a vertex positioned at or near the perimeter edge of the member body of the flow control member, the cut-out dividing the first protrusion into a first and second portion on opposing sides of the vertex, the method comprising: 
	providing a force controller configured to engage the flow control member to provide rotational motion of the flow control member in uniform increments as the flow control member is moved between the closed position and the open position to control a flow rate of fluid through the multifunction valve system;

	manipulating the flow control member in uniform increments using the system controller to provide a constant gain for the multifunction valve system based on the flow rate relative to the position of the flow control member.--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor makes obvious the combinations set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753